Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando (U.S. Patent Pub. No. 2012/0280288).
	Regarding Claim 1
	FIG. 8 of Ando discloses a semiconductor structure, comprising: a semiconductor layer (108) disposed over a substrate (102); gate spacers (110) disposed over the semiconductor layer; a hafnium-containing [0037] dielectric layer (118), wherein a first portion (horizontal) of the hafnium-containing dielectric layer having a first thickness is disposed along the semiconductor layer and a second portion (vertical) of the hafnium-containing dielectric layer having a second thickness is disposed along sidewalls of the gate spacers, and wherein the first thickness is greater than the second thickness; and a metal [0043] gate electrode (124) disposed over the hafnium-containing dielectric layer and between the gate spacers.

	Regarding Claim 3
	Ando discloses the hafnium-containing dielectric layer includes hafnium oxide [0037].

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 1815703, machine-translated English version provided), in view of Nonaka (WO 2019/145819, machine-translated English version provided).
	Regarding Claim 1
	FIG. 4 of Yang discloses a semiconductor structure, comprising: a semiconductor layer (120) disposed over a substrate (100); gate spacers (112a) disposed over the semiconductor layer; a hafnium-containing dielectric layer (Page 6, Para. 7), wherein a first portion (102a) of the hafnium-containing dielectric layer having a first thickness is disposed along the semiconductor layer and a second portion (111a) having a second thickness is disposed along sidewalls of the gate spacers, and wherein the first thickness is greater than the second thickness; and a metal gate electrode (104a) disposed over the hafnium-containing dielectric layer and between the gate spacers. 
Yang discloses the second portion (111a) is oxidation-resistant layer, such as, silicon nitride but is silent with respect to the second portion “of the hafnium-containing dielectric layer”.
	However, as an oxidation-resistant layer, hafnium oxide can be used to replace silicon nitride, as stated by Nonaka “an insulating film having a barrier property to oxygen or hydrogen, such as aluminum oxide, hafnium oxide, or gallium oxide, is preferably used. Alternatively, silicon nitride formed by a CVD method may be used”. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yang, as taught by Nonaka. The ordinary artisan would have been motivated to modify Yang in the above manner, because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values (barrier property to oxygen or hydrogen, as described by Nonaka), MPEP 2144.06.

	Regarding Claim 7
	Yang discloses a ratio of the first thickness to the second thickness is at least about 3 (the second thickness is 5 to 100 angstrom, Claim 10, the first thickness is 19 angstrom to 1900 angstrom: equivalent oxide thickness 3 to 300 angstrom, Claim 7, the dielectric constant for silicon oxide is about 3.9, the dielectric constant for hafnium oxide is about 25).

Claims 2, 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Ando, in view of Houdt (U.S. Patent Pub. No. 2017/0178712).
	Regarding Claim 2
	Ando discloses Claim 1. 
Ando is silent with respect to “the hafnium-containing dielectric layer is ferroelectric”.
	FIG. 1 of Houdt discloses a similar semiconductor structure, wherein the hafnium-containing dielectric layer (31) is ferroelectric [0062]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ando, as taught by Houdt. The ordinary artisan would have been motivated to modify Ando in the above manner for purpose of improving non-volatile properties (Para. 10 of Houdt).

	Regarding Claim 4
	Houdt discloses the hafnium oxide includes a ferroelectric orthorhombic phase [0062].

	Regarding Claim 5
	FIG. 1 of Houdt discloses an interfacial layer (30) disposed between the semiconductor layer (45) and the first portion of the hafnium-containing dielectric layer (31).

Claims 5 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Ando, in view of Sandford (U.S. Patent Pub. No. 2009/0079014).
	Regarding Claim 5
	Ando discloses Claim 1. 
Ando is silent with respect to “an interfacial layer disposed between the semiconductor layer and the first portion of the hafnium-containing dielectric layer”.
	FIG. 1 of Sandford discloses a similar semiconductor structure, comprising an interfacial layer (110) disposed between the semiconductor layer (118) and the first portion of the hafnium-containing dielectric layer (102). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ando, as taught by Sandford. The ordinary artisan would have been motivated to modify Ando in the above manner for purpose of reducing gate leakage currents (Para. 1 of Sandford).

	Regarding Claim 6
	FIG. 1 of Sandford discloses the second portion (106) of the hafnium-containing dielectric layer separates the interfacial layer (110) from the gate spacers (116).
	
Claims 8, 9, 12, 14, 15, 18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Jagannathan (U.S. Patent Pub. No. 2013/0280902), in view of Zhu (CN 102623405, machine-translated English version provided).	
	Regarding Claim 8
	FIG. 13 of Jagannathan discloses a semiconductor structure, comprising: a semiconductor fin (9) disposed over a substrate (8); a metal [0065, 0067] gate structure disposed over the semiconductor fin, wherein the metal gate structure includes a metal gate electrode (60) disposed over a hafnium oxide-based [0046] gate dielectric layer (54); and a gate spacer (42) disposed along a sidewall of the metal gate structure, wherein the hafnium oxide-based gate dielectric layer comprises a first portion (vertical) disposed along the gate spacer and a second portion (horizontal) disposed along the semiconductor fin.
 	Jagannathan is silent with respect to the first portion is thinner than the second portion.
	FIG. 13 of Zhu discloses a similar semiconductor structure, comprising a hafnium oxide-based [0033] gate dielectric layer, wherein the first portion (vertical 224) of the gate dielectric layer is thinner than the second portion (210 [0025] and horizontal 224). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jagannathan, as taught by Zhu. The ordinary artisan would have been motivated to modify Jagannathan in the above manner for purpose of improving circuit performance (Para. 2 of Zhu).

	Regarding Claim 9
	FIG. 13 of Jagannathan discloses an interfacial layer (52) disposed between the semiconductor fin (9) and the second portion of the hafnium oxide-based gate dielectric layer (54).

	Regarding Claim 12
	Zhu discloses the hafnium oxide-based gate dielectric layer is doped with Zr, Al, La, Ti, Ta, Si, Y, Sc, or combinations thereof [0033].

	Regarding Claim 14
	FIG. 13 of Jagannathan discloses the metal gate electrode (60) includes a bulk conductive layer (64) disposed over a work function metal layer (62).

	Regarding Claim 15
	FIG. 13 of Jagannathan discloses a semiconductor structure, comprising: a semiconductor fin (9) disposed over a substrate (8); a metal [0065, 0067] gate structure includes: an interfacial layer (52); a hafnium-containing [0046] dielectric layer (54) disposed over the interfacial layer; and a metal gate electrode (60) disposed over hafnium-containing dielectric layer; and a gate spacer (42) disposed along a sidewall of the metal gate structure, wherein a first portion (vertical) of the hafnium-containing dielectric layer disposed along the gate spacer has a first thickness and a second portion (horizonal) of the hafnium-containing dielectric layer disposed along the interfacial layer has a second thickness.
 	Jagannathan is silent with respect to the second thickness is greater than the first thickness.
	FIG. 13 of Zhu discloses a similar semiconductor structure, comprising a hafnium oxide-based [0033] gate dielectric layer, wherein the second thickness (total thickness of 210 and horizontal 224) is greater than the first thickness (thickness of vertical 224).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jagannathan, as taught by Zhu. The ordinary artisan would have been motivated to modify Jagannathan in the above manner for purpose of improving circuit performance (Para. 2 of Zhu).

	Regarding Claim 18
	FIG. 13 of Jagannathan discloses the hafnium-containing dielectric layer (54) includes hafnium oxide [0046].

	Regarding Claim 20
	Zhu discloses the hafnium oxide-based gate dielectric layer is doped with Zr, Al, La, Ti, Ta, Si, Y, Sc, or combinations thereof [0033].

Claims 10 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Jagannathan and Zhu, in view of Sandford (U.S. Patent Pub. No. 2009/0079014).
	Regarding Claim 10
	Jagannathan as modified by Zhu discloses Claim 9. 
Jagannathan as modified by Zhu is silent with respect to “the first portion of the hafnium oxide-based gate dielectric layer extends to contact sidewalls of the interfacial layer”.
	FIG. 1 of Sandford discloses a similar semiconductor structure, wherein the first portion (106) of the hafnium oxide-based gate dielectric layer extends to contact sidewalls of the interfacial layer (110). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jagannathan, as taught by Sandford. The ordinary artisan would have been motivated to modify Jagannathan in the above manner for purpose of reducing gate leakage currents (Para. 1 of Sandford).

	Regarding Claim 16
	Jagannathan as modified by Zhu discloses Claim 15. 
Jagannathan as modified by Zhu is silent with respect to “the interfacial layer is separated from the gate spacer by the first portion of the hafnium-containing dielectric layer”.
	FIG. 1 of Sandford discloses a similar semiconductor structure, wherein the interfacial layer (110) is separated from the gate spacer (116) by the first portion (106) of the hafnium-containing dielectric layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jagannathan, as taught by Sandford. The ordinary artisan would have been motivated to modify Jagannathan in the above manner for purpose of reducing gate leakage currents (Para. 1 of Sandford).

Claims 11 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Jagannathan and Zhu, in view of Houdt (U.S. Patent Pub. No. 2017/0178712).
	Regarding Claim 11
	Jagannathan as modified by Zhu discloses Claim 8. 
Jagannathan as modified by Zhu is silent with respect to “the hafnium-containing dielectric layer is ferroelectric”.
	FIG. 1 of Houdt discloses a similar semiconductor structure, wherein the hafnium-containing dielectric layer (31) is ferroelectric [0062]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jagannatha, as taught by Houdt. The ordinary artisan would have been motivated to modify Jagannathan in the above manner for purpose of improving non-volatile properties (Para. 10 of Houdt).

	Regarding Claim 19
	Jagannathan as modified by Zhu discloses Claim 18. 
Jagannathan as modified by Zhu is silent with respect to “the hafnium oxide includes a ferroelectric orthorhombic phase”.
	FIG. 1 of Houdt discloses a similar semiconductor structure, wherein the hafnium oxide (31) includes a ferroelectric orthorhombic phase [0062]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jagannatha, as taught by Houdt. The ordinary artisan would have been motivated to modify Jagannathan in the above manner for purpose of improving non-volatile properties (Para. 10 of Houdt).

Claims 13 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Jagannathan and Zhu, in view of Yang.
	Regarding Claim 13
	Jagannathan as modified by Zhu discloses Claim 8. 
Jagannathan as modified by Zhu is silent with respect to “the first portion of the hafnium oxide-based gate dielectric layer has a first thickness and the second portion of the hafnium oxide-based gate dielectric layer has a second thickness, and wherein a ratio of the first thickness to the second thickness is no greater than 1:3”.
	Yang discloses the first portion of the hafnium oxide-based gate dielectric layer has a first thickness and the second portion of the hafnium oxide-based gate dielectric layer has a second thickness, and wherein a ratio of the first thickness to the second thickness is no greater than 1:3 (the second thickness is 5 to 100 angstrom, Claim 10, the first thickness is 19 angstrom to 1900 angstrom, equivalent oxide thickness 3 to 300 angstrom, Claim 7: the dielectric constant for silicon oxide is about 3.9 and the dielectric constant for hafnium oxide is about 25). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jagannatha, as taught by Yang. The ordinary artisan would have been motivated to modify Jagannathan in the above manner for purpose of avoiding the gate oxide dielectric layer formed at invasion effect (technical field of Yang).

	Regarding Claim 17
	Jagannathan as modified by Zhu discloses Claim 15. 
Jagannathan as modified by Zhu is silent with respect to “a ratio of the second thickness to the first thickness is at least about 3”.
	Yang discloses the first portion of the hafnium oxide-based gate dielectric layer has a first thickness and the second portion of the hafnium oxide-based gate dielectric layer has a second thickness, and wherein a ratio of the second thickness to the first thickness is at least about 3 (the second thickness is 5 to 100 angstrom, Claim 10, the first thickness is 19 angstrom to 1900 angstrom, equivalent oxide thickness 3 to 300 angstrom, Claim 7, the dielectric constant for silicon oxide is about 3.9, the dielectric constant for hafnium oxide is about 25). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jagannatha, as taught by Yang. The ordinary artisan would have been motivated to modify Jagannathan in the above manner for purpose of avoiding the gate oxide dielectric layer formed at invasion effect (technical field of Yang).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892